Case 7:01-cv-00247-G-BT Document 220 Filed 07/02/21   Page 1 of 3 PageID 7719



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS,
                      WICHITA FALLS DIVISION

FARYION EDWARD WARDRIP                    §
    Petitioner                            §
                                          §
v.                                        §     No. 7:01-cv-00247-G-BT
                                          §     (Death Penalty Case)
DIRECTOR, TDCJ-CID                        §
    Respondent                            §

        PETITIONER’S OPPOSED MOTION FOR STAY PENDING
       RESOLUTION OF PETITION FOR A WRIT OF CERTIORARI

      In 2018, this Court granted habeas relief under 28 U.S.C. § 2254(d)(2)

to death-sentenced Faryion Wardrip on his prison-record ineffective-

assistance ground. See Wardrip v. Davis, 7:01-CV-247-G, 2018 WL 1536279,

(N.D. Tex. Mar. 29, 2018). The Fifth Circuit reversed this Court’s judgment,

and on February 26, 2021, the court remanded the case to this Court to

consider whether Wardrip is entitled to relief under Section 2254(d)(1).

Wardrip v. Lumpkin, 838 Fed. Appx. 99, 100 (5th Cir. 2021). This Court

ordered Wardrip to file an amended habeas petition on or before July 11,

2021. ECF Doc. 218

      Wardrip is preparing a petition for a writ of certiorari challenging the

Fifth Circuit’s judgment, however, and under the Supreme Court’s March

19, 2020, order relating to COVID-19, Wardrip has until July 26, 2021, to do
Case 7:01-cv-00247-G-BT Document 220 Filed 07/02/21      Page 2 of 3 PageID 7720



so. Accordingly, Wardrip moves this Court to stay the proceedings in this

case pending the resolution of his soon-to-be-filed petition for a writ of

certiorari. See Inclusive Communities Project, Inc. v. Tex. Dep't of Hous. &

Cmty. Affairs, 3:08-CV-0546-D, 2014 WL 2815683 (N.D. Tex. June 23, 2014)

(staying proceedings on remand pending resolution of petition for a writ of

certiorari).

                                     Respectfully submitted,

                                          /s/ Bruce Anton
                                     Bruce Anton
                                     Texas Bar No. 01274700
                                     ba@udashenanton.com

                                     Brett Ordiway
                                     Texas Bar No. 24079086
                                     brett@udashenanton.com

                                     Udashen Anton
                                     8150 N. Central Expressway
                                     Suite M1101
                                     Dallas, Texas 75206
                                     (214)-468-8100
                                     (214)-468-8104 (fax)

                                     Counsel for Petitioner
Case 7:01-cv-00247-G-BT Document 220 Filed 07/02/21   Page 3 of 3 PageID 7721



                     CERTIFICATE OF CONFERENCE

      On July 2, 2021, I conferred with Katherine Hayes, counsel for the

Director. She stated that she is opposed to this motion.

                                        /s/ Bruce Anton
                                   Bruce Anton
